                                                                         Page 1 of 1
        Case 2:19-cv-01171-JTM-KWR Document 20-7 Filed 06/14/19 Page 1 of 1


          Criminal - Defendant Search - Cases - Case Detail - Minutes
         Minutes for Docket# 493820 - click entry to view detail
          Date                                    Judge                                                             Division
          2014-07-17                              MARTIN E. COADY                                                   F
          2014-02-06                              MARTIN E. COADY                                                   F
          2013-12-09                              MARTIN E. COADY                                                   F
          2013-11-18                              MARTIN E. COADY                                                   F
          2013-10-29                              MARTIN E. COADY                                                   F
          2013-10-14                              MARTIN E. COADY                                                   F
          2013-09-16                              MARTIN E. COADY                                                   F
          2013-06-24                              MARTIN E. COADY                                                   F
          2013-04-15                              MARTIN E. COADY                                                   F
          2013-03-18                              MARTIN E. COADY                                                   F
          2013-02-19                              MARTIN E. COADY                                                   F
          2012-12-03                              MARTIN E. COADY                                                   F
          2012-10-09                              MARTIN E. COADY                                                   F
          2012-09-04                              MARTIN E. COADY                                                   F
          2012-08-06                              MARTIN E. COADY                                                   F
          2012-07-18                              MARTIN E. COADY                                                   F
          2012-07-09                              MARTIN E. COADY                                                   F
          2012-06-18                              MARTIN E. COADY                                                   F
          2012-05-30                              MARTIN E. COADY                                                   F
          2012-03-19                              MARTIN E. COADY                                                   F
          2012-01-17                              MARTIN E. COADY                                                   F
          2011-12-12                              MARTIN E. COADY                                                   F
          2011-11-14                              MARTIN E. COADY                                                   F
          2011-11-02                              MARTIN E. COADY                                                   F
          2011-09-12                              MARTIN E. COADY                                                   F
          2011-06-23                              MARTIN E. COADY                                                   F
          2011-05-23                              MARTIN E. COADY                                                   F
          2011-04-11                              MARTIN E. COADY                                                   F
          2011-03-31                              MARTIN E. COADY                                                   F
          2011-03-14                              MARTIN E. COADY                                                   F
          2011-02-07                              MARTIN E. COADY                                                   F
          2010-12-06                              MARTIN E. COADY                                                   F
          2010-11-29                              MARTIN E. COADY                                                   F
          2010-09-13                              ALLISON H. PENZATO                                                H


         Minute Entry Detail for 2014-02-06
                  Date 2014-02-06                                Judge MARTIN E. COADY                                           Division F
                                                                                                                                 Minute Entry
          493820  STATE OF LOUISIANA
              VS
              KEVIN MICHAEL QUATREVINGT

             The defendant being present in open Court attended by Counsel DAVID F CRAIG JR and this matter being on assignment for felony
          jury trial, on motion of Defense Counsel, Court ordered this matter continued to March 10, 2014.

             Later in the day, the defendant not being present, but being represented by his Counsel, DAVID F. CRAIG, JR. and a Motion to Quash
          having previously been taken under advisement, Court at this time granted the Motion to Quash.




                                                                                                                        EXHIBIT E

https://ssl.sttammanyclerk.org/securenew/crim/minutedetail.asp?minid=623966                                                                       6/11/2019
